47 F.3d 1165
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Felix ORIAKHI, Plaintiff -Appellant,v.LAW OFFICES OF HOWARD BUTLER & MELFA, P.A.;  William N.Butler;  Olubukola Olarogba Adetula, Defendants--Appellees.
No. 94-2386.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 19, 1995.Decided Feb. 6, 1995.

Felix Oriakhi, Appellant Pro Se.
Before WILKINS and MICHAEL, Circuit Judges, and SPROUSE, Senior Circuit Judge.

PER CURIAM

1
Appellant appeals from the district court's order dismissing his civil complaint to recover damages for breach of contract.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  The district court properly found that this case is time barred, having been filed beyond the applicable three-year statute of limitations.  See Md. Cts. & Jud.  Proc.Code Ann. Sec. 5-101 (1989 & Supp.1994).  Accordingly, we affirm the district court's dismissal of the complaint.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED